Citation Nr: 1010479	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-01 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for right foot 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1991 through 
May 1991 and from October 2004 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  Jurisdiction over the case was subsequently 
transferred to the RO in Roanoke, Virginia.

The issue of entitlement to service connection for right foot 
disability is addressed in the Remand that follows the Order 
section of this decision.


FINDING OF FACT

No disability of the right knee has been present during the 
pendency of this claim.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the notice required under 
the VCAA by letter mailed in December 2005.  While notice 
with respect to the disability-rating and effective-date 
elements of the claim was not sent until March 2006, after 
the initial adjudication of the Veteran's claim, the Board 
finds that there is no prejudice to the Veteran in proceeding 
with the issuance of a final decision.   See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection is not warranted 
for the Veteran's claimed right knee disability.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service treatment records have 
been obtained.  Neither the Veteran nor her representative 
has identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she is entitled to service 
connection for right knee disability, as she believes that 
this condition is related to her active duty service.  In 
particular, she contends that her right knee injury stems 
from a motor vehicle accident in August 2005, and that she 
was treated at Walter Reed Hospital for patellofemoral 
syndrome.

The Veteran's service treatment records contain references to 
a number of health problems related to her right lower 
extremity; however, these reference mainly discuss her right 
foot and not her right knee.  In January 2005, it was 
indicated that the Veteran fell on the ice and injured her 
back and right leg.  In September 2005, it was noted that the 
Veteran had been involved in a motor vehicle accident, but 
there was no indication that she was diagnosed with a knee 
condition subsequent to that accident.  While it was 
indicated that the Veteran underwent physical therapy, these 
records indicate that this treatment was largely for her back 
problems.

The Veteran was afforded a VA fee-basis examination in 
December 2005.  At the time of the examination, the Veteran 
noted that she developed a right knee condition as a result 
of an August 2005 motor vehicle accident, and described 
symptoms of throbbing and aching inside the knee.  Range of 
motion testing was within normal limits, and there was no 
sign of right knee edema, effusion, weakness, tenderness, 
redness, heat, abnormal movement, or guarding.  An X-ray 
study of the right knee also revealed no abnormality.  Based 
upon the Veteran's reported history and the examiner's 
physical findings, the examiner found no knee condition.  He 
was unable to diagnose the Veteran with a right knee 
disability, as he found no pathology to render a diagnosis.  

In sum, there is no documented medical evidence of a right 
knee disability.  The Board notes that in order to be granted 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists).  The requirement for service connection that a 
current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim 
even though the disability resolves prior to the Secretary's 
adjudication of the claim.  See McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  In this case, however, there is no 
medical diagnosis of a knee disorder at any time.

The Board acknowledges the Veteran's complaints of knee pain 
since her in-service car accident and notes that she is 
competent to report such observable symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, she is 
not competent to opine as to medical etiology or render 
medical opinions or diagnoses.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In the present case, the symptoms described by the Veteran 
alone, without a diagnosis of an underlying disorder, cannot 
be service-connected. See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Accordingly, the Board must conclude that service connection 
is not warranted for the claimed disability.  In reaching 
this decision, the Board has determined that the benefit-of-
the doubt rule is not applicable to this claim because the 
preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for a right knee disability 
is denied.


REMAND

With respect to the claimed disability of the right foot, the 
service medical records show that shortly after the Veteran's 
entrance into active duty, she was diagnosed with hammertoes 
of the fourth and fifth toes.  However, a report of 
examination for entrance onto active duty is not of record.  
If such a report is available, it should be obtained.

The Veteran's service treatment records address the Veteran's 
hammertoe condition a number of times.  In particular, in 
October 2004, hammertoes and a complaint of intense pain when 
wearing boots were both noted.  In addition, she was seen in 
November 2004 because of a right foot injury.

The Veteran was afforded a VA fee-basis examination in 
December 2005, and the examiner diagnosed the Veteran with 
hallux valgus and fourth and fifth toe hammertoes of the 
right foot.  However, he did not provide and opinion with 
respect to whether this condition was incurred in or 
aggravated by the Veteran's active duty service.  

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
all indicated development to obtain a 
copy of the report of examination for 
entrance onto active duty in October 
2004.

2.  Then, the claims folder should be 
returned to the VA examiner who examined 
the Veteran in December 2005 for 
preparation of an addendum.  With respect 
to any hammer toes and hallux valgus 
noted on the report of an examination for 
entrance onto active duty, the examiner 
should state an opinion as to whether 
there is a 50 percent or better 
probability that the disorder(s) 
permanently increased in severity as a 
result of the Veteran's active service.  
If no report of examination for entrance 
onto active duty is located or no hammer 
toes or hallux valgus was noted on that 
examination, the examiner should provide 
an opinion as to whether there the 
disorder(s) clearly and unmistakably 
existed prior to active duty and clearly 
and unmistakably underwent no permanent 
increase in severity as a result of 
active duty.

The rationale for all opinions expressed 
must also be provided.

If the December 2005 examiner is no 
longer available, the claims folder 
should be reviewed by another physician 
with appropriate expertise who should be 
requested to provide the required 
opinions with supporting rationale.  
Another examination of the Veteran should 
only be performed if deemed necessary by 
the person providing the opinions.  

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and her 
representative should be furnished a 
supplemental statement of the case and be 
afforded the requisite opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant unless she is 
otherwise notified but she has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


